                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
             v.                            1:18-CR-240-1-TWT
EVERETT TRIPODIS,
   Defendant.


                                       ORDER

       This is a criminal action.      It is before the Court on the Report and

 Recommendation of the Magistrate Judge [Doc. 196] recommending denying

 various motions of the Defendant.

                   I.   Motion to Dismiss Counts 2-11 and 14-16

       The Defendant argues that Counts 2-11 (wire fraud) and 14 (mail fraud)

 should be dismissed because as pleaded they do not include every element of

 each offense. The Defendant argues that the indictment is insufficient because

 it does not identify the victims or the property interests defrauded. In its

 response to the Motion to Dismiss, the Government argued that it was not

 required to identify in the indictment the victims of the alleged fraud. The

 Magistrate Judge in her Report and Recommendation agreed with the

 Government that the essential elements of both mail fraud and wire fraud are

 sufficiently pleaded in the indictment especially when considered in light of

 T:\ORDERS\USA\18\18cr240-1\r&r.docx
the allegations incorporated by reference from the background, manner and

means and overt acts of the conspiracy count. The Magistrate Judge agreed

with the Government that this case is distinguishable from the Eleventh

Circuit case of United States v. Bobo, 344 F.3d 1076 (11th Cir. 2003). The

Magistrate Judge declined to address the Defendant’s “hypothetical” victims

and property interests based upon a Supplemental Brief from the Government

regarding the potential victims and property interests defrauded. The

Magistrate Judge held that the Defendant’s concerns about jury unanimity

could be addressed at trial. Finally, the Magistrate Judge stated that the

Defendant’s arguments have no merit because the Defendant made the same

arguments in a 2005 case in this district in which the Defendant was charged

in a similar scheme.

      In his Objections to the Report and Recommendation, the Defendant

points out that in various filings (other than the indictment) in this case, the

Government has identified six possible classes of victims. They are: (1) the

State of Tennessee and Florida defrauded of title certificates [Docs. 161 at 12-

13, 175 at 18-19, and 186 at 10], (2) vehicle owners defrauded of their stolen

vehicles [Docs. 161 at 12-13, 175 at 15, and 186 at 9-11], (3) the S.S. website

defrauded of its services [Doc. 186 at 9], (4) vehicle purchasers defrauded of

their money [Docs. 186 at 9 and 196 at 30], (5) vehicle owners defrauded of

their intangible right to clean vehicle registration [Docs. 186 at 9 and 196 at

30, 35], or (6) vehicle buyers defrauded of a true clean title to their cars [Docs.
                                        2
T:\ORDERS\USA\18\18cr240-1\r&r.docx
186 at 10 and 196 at 30].

      In her Report and Recommendation, the Magistrate Judge concluded

that United States v. Bobo is distinguishable from this case. A federal grand

jury indicted Dr. Bobo for conspiracy to defraud the United States and a health

care benefit program, in violation of 18 U.S.C. §§ 371, 1347(1) (Count I);

attempt to defraud a health care benefit program, in violation of 18 U.S.C. §

1347(1) (Count II); and wire fraud, in violation of 18 U.S.C. § 1343 (Count III).

Dr. Bobo pleaded not guilty and moved to dismiss the indictment. The district

court denied Dr. Bobo's motion to dismiss Counts I and II, but granted the

motion as to Count III. Count I of the indictment charged Dr. Bobo as follows:

      [The Defendant] did unlawfully, willfully, and knowingly
      combine, conspire, confederate and agree [with others known and
      unknown] to ... knowingly and willfully execute and attempt to
      execute a scheme and artifice to defraud a health care benefit
      program, that is, the Maternity Care Program being administered
      by the Alabama Medicaid Agency, and financed by the Health
      Care Financing Administration of the United States Department
      of Health and Human Services and the state of Alabama, in
      violation of Title 18, United States Code, Section 1347(1).

Bobo, 344 F.3d at 1083. The indictment did not set forth the manner and means

by which the scheme and artifice to defraud operated, except to incorporate the

manner and means supporting the conspiracy count. Id. at 1084. The

indictment also did not contain the remaining language of the statute which

provides, in part, that the fraud must be “in connection with the delivery of or

payment for health care benefits, items, or services.” See 18 U.S.C. § 1347(1).

The case proceeded to trial, and a jury found Dr. Bobo guilty of conspiracy to
                                       3
T:\ORDERS\USA\18\18cr240-1\r&r.docx
defraud a health care benefit program and attempt to defraud a health care

benefit program. The court summarized the requirements for a valid

indictment as follows:

      For an indictment to be valid, it must “contain [ ] the elements of
      the offense intended to be charged, and sufficiently apprise[ ] the
      defendant of what he must be prepared to meet.” Russell v.
      United States, 369 U.S. 749, 763, 82 S. Ct. 1038, 1047, 8 L.Ed.2d
      240 (1962) (internal quotations omitted); United States v.
      Sanchez, 269 F.3d 1250, 1314 (11th Cir.2001) (en banc ), cert.
      denied, 535 U.S. 942, 122 S. Ct. 1327, 152 L.Ed.2d 234 (2002). “An
      indictment not framed to apprise the defendant with reasonable
      certainty, of the nature of the accusation against him is defective,
      although it may follow the language of the statute.” Russell, 369
      U.S. at 765, 82 S. Ct. at 1047 (internal quotations and citations
      omitted). Furthermore, if the indictment tracks the language of
      the statute, “it must be accompanied with such a statement of the
      facts and circumstances as will inform the accused of the specific
      offense, coming under the general description, with which he is
      charged.” Id. at 765, 82 S. Ct. at 1048; see also Hamling v. United
      States, 418 U.S. 87, 117–18, 94 S. Ct. 2887, 2907–08, 41 L.Ed.2d
      590 (1974). When the indictment uses generic terms, it must state
      the offense with particularity. Russell, 369 U.S. at 765, 82 S. Ct.
      at 1047. Additionally, an indictment must enable the defendant
      to enter a plea that will bar any “future prosecutions for the same
      offense.” Hamling, 418 U.S. at 117, 94 S. Ct. at 2907.

Id. at 1084. The court noted that “[t]ypically, an indictment sets forth what the

scheme was designed to deprive the victim ‘of’ and then describes by what

means the scheme was designed to be accomplished.” Id. The court then held:

      Here, the underlying statute, 18 U.S.C. § 1347(1), refers to fraud
      in connection with the delivery or payment of “health care
      benefits, items or services.” Not only does the indictment fail to
      mention a fraud in connection with the delivery or payment of
      health care benefits, items, or services in Counts I and II, but it
      also fails to specify of what precisely Dr. Bobo was allegedly trying
      to defraud the MWP program: benefits, items, services, or money.
      The benefits, items, or services could have been the difference in
                                         4
T:\ORDERS\USA\18\18cr240-1\r&r.docx
      the bids from the prior round of bids between AHN and NHS, as
      the government contended at trial. Alternatively, the benefits,
      items, or services could have been the money that Dr. Bobo
      proposed he would get from the legislature for Capstone.
      However, the indictment makes only a broad allegation of fraud
      in a health care benefit program without the required specificity.
      An indictment that requires speculation on a fundamental part of
      the charge is insufficient.

Id. The court concluded that the indictment failed to state an offense under the

health care fraud statute. Id. at 1086.

      In contrast, the Magistrate Judge concluded in this case that “Defendant

Tripodis’ scheme to defraud is clearly set forth in the ‘background’ and ‘manner

and means’ paragraphs of the conspiracy charge without reliance on the overt

acts.” However, that misses the point that nothing in the indictment identifies

who is being defrauded of what. The current Eleventh Circuit Pattern Charge

on mail fraud (the wire fraud pattern charge is identical) states:

      The Defendant can be found guilty of this crime only if all the
      following facts are proved beyond a reasonable doubt:
      (1) the Defendant knowingly devised or participated in a scheme
      to defraud someone by using false or fraudulent pretenses,
      representations, or promises;
      (2) the false or fraudulent pretenses, representations, or promises
      were about a material fact;
      (3) the Defendant intended to defraud someone; and
      (4) the Defendant used [the United States Postal Service by
      mailing or by causing to be mailed] [a private or commercial
      interstate carrier by depositing or causing to be deposited with
      the carrier] something meant to help carry out the scheme to
      defraud.
                                   ***********

      A “scheme to defraud” means any plan or course of action
      intended to deceive or cheat someone out of money or property
      using false or fraudulent pretenses, representations, or promises.
                                      5
T:\ORDERS\USA\18\18cr240-1\r&r.docx
The commentary to the January 2019 Revision to the Pattern Instruction

states: “In mail fraud cases involving property rights, ‘the Government must

establish that the defendant intended to defraud a victim of money or property

of some value.’ United States v. Cooper, 132 F.3d 1400, 1405 (11th Cir. 1998).”

The wire fraud commentary is identical. Accordingly, the scheme to defraud

must have “someone” as a victim to be defrauded of “money or property.” The

indictment in this case does not allege who the “someone” is or what “money or

property” they are to be cheated out of. As in Bobo, who the “someone” is or

what “money or property” they are to be cheated out of is left entirely to

speculation with at least six possibilities suggested by the Government’s own

filings. This seems to me to be a fatal defect of Counts 2-11 and 14. This

indictment does not apprise the Defendant with reasonable certainty of the

nature of the accusation against him.

      In finding that the indictment here was sufficient, the Magistrate Judge

also relied upon the Defendant’s 2005 case in which he was charged with

participating in a similar scheme. However, in the mail fraud counts of that

indictment, the “Actual Title Owner” was identified for each count. The

Government cannot amend the indictment or make up for its deficiencies by

filing a Supplemental Brief. It cannot rely upon another indictment 15 years

ago to put the Defendant on notice as to what he is charged with in this case.

      I decline to adopt the Report and Recommendation as to the Motion To

Dismiss [Doc. 97] as to Counts 2-11 and 14. The Motion to Dismiss [Doc. 97] is
                                      6
T:\ORDERS\USA\18\18cr240-1\r&r.docx
GRANTED as to Counts 2-11 and 14.

                       II.    Motion to Suppress Evidence

      The Defendant moved to suppress evidence from the warrantless search

of a silver Acura driven by the Defendant to his Parole Office on April 28, 2016.

As set forth in the Report and Recommendation, the search was authorized by

the consent given in the conditions of his parole contract. That consent was not

obviated by the participation of other law enforcement officers in the search.

The Defendant’s objections are without merit. The Court approves and adopts

the Report and Recommendation as the judgment of the Court. The

Defendant’s Motion to Suppress [Doc. 98] is DENIED.

                       III.    Motion to Dismiss Count 17

      The Defendant seeks to dismiss Count 17 for lack of venue. However,

the Indictment alleges that the crime of altering or removing motor vehicle

identification numbers occurred “in the northern District of Georgia and

elsewhere.” Whether the Government’s evidence is sufficient to prove that

must be determined at trial. The Defendant’s objection that the Government’s

evidence is insufficient has no merit. The Court approves and adopts the

Report and Recommendation as the judgment of the Court. The Defendant’s

Motion to Dismiss [Doc. 100] is DENIED.

                     IV.      Motion to Dismiss Counts 2-10

      The Defendant argues that Counts 2-10 should be dismissed because the

Government’s     evidence      isinsufficient   to   establish   interstate   wire
                                        7
T:\ORDERS\USA\18\18cr240-1\r&r.docx
transmissions. As set out in the Report and Recommendation, the indictment

sufficiently alleges interstate wire transmissions. The Defendant’s objection

that there is no evidence to support the allegations is premature and may be

renewed at trial. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to

Dismiss [Doc. 101] is DENIED.

                               V. Other Motions

      Otherwise,    the   Court   approves   and   adopts   the   Report   and

Recommendation. The Defendant’s Motion to Strike Surplusage [Doc. 102] is

DENIED. The Motion for Bill of Particulars [Doc. 103] is GRANTED in part

and DENIED in part. The Defendant’s unopposed Motion to Dismiss [Doc. 104]

Counts 15 and 16 is GRANTED. The Defendant’s pro se Motions [Docs. 187,

188 & 189] are DENIED.

      SO ORDERED, this 26 day of February, 2020.


                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH, JR.
                                       United States District Judge




                                      8
T:\ORDERS\USA\18\18cr240-1\r&r.docx
